PER CURIAM.
Ray James, a state inmate, filed a civil complaint in the circuit court. Cognizant of our decision in Moore v. Correctional Medical Services, 817 So.2d 963 (Fla. 1st DCA 2002), he filed a notice of hearing in an attempt to move the matter forward, and after the trial court took no action thereon, has petitioned this court for mandamus relief. There is no indication, however, that James coordinated the scheduling of the hearing with the lower tribunal, as is ordinarily required in the trial courts of this state. We therefore DENY his petition, but do so without prejudice to James filing a motion requesting that the circuit court schedule a hearing and that he be permitted to appear at that hearing telephonieally. See generally Johnson v. Johnson, 783 So.2d 326 (Fla. 1st DCA 2001).
VAN NORTWICK, SWANSON, and OSTERHAUS, JJ., concur.